Citation Nr: 1816089	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to February 20, 2015, and in excess of 40 percent from that date.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1988 to January 2008.    

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Commonwealth of the Philippines. 

In September 2012, the Veteran testified at a video hearing before a judge who is no longer working at the Board.  In September 2017, the Board informed the Veteran that he could request another optional Board hearing.  By correspondence dated November 2017, the Veteran stated that he did not want an additional Board hearing.  

In November 2014, the Board remanded the Veteran's claim to obtain a new VA examination.


FINDING OF FACT

By correspondence dated November 2017 and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal as to entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to February 20, 2015, and in excess of 40 percent from that date.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to February 20, 2015, and in excess of 40 percent from that date, have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In a May 2015 rating decision, the RO granted the Veteran a rating of 40 percent for his back disorder from February 20, 2015.  That decision also granted increased ratings for other disabilities that are not currently on appeal.  The Veteran is now rated at 100 percent disabled from the day after he left active duty service.   

By correspondence dated November 2017, the Veteran states: "No need to do anything VA Manila has resolved everything.  I am satisfied with my case."  The Board finds that VA has received a written statement in which the Veteran clearly articulates an intent to withdraw his claim of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to February 20, 2015, and in excess of 40 percent from that date, from appellate status.  This statement was received by VA prior to the issuance of a final decision as to these issues.  Hence, with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to February 20, 2015, and in excess of 40 percent from that date, is dismissed.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


